The petition in error was filed in this court March 23, 1911. Thereafter a motion to dismiss the appeal was filed by defendant in error, which motion was by the court overruled on June 18, 1912, of which action of the court counsel for plaintiff in error was informed. The case was *Page 19 
regularly assigned for submission at the December, 1912, term of the court, but plaintiff in error has filed no brief; neither has he asked for an extension of time in which to file brief.
Upon the authority of Douglas v. Clayton Townsite Co.,29 Okla. 9, 115 P. 1016, and other cases cited in the opinion of the court, the appeal should be dismissed.
By the Court: It is so ordered.